*225Judgment, Supreme Court, New York County (Herman Cahn, J), entered March 19, 2004, which, upon a stipulated nonjury verdict based on documentary submissions and deposition testimony, awarded plaintiff the principal sum of $1,323,623.90, unanimously affirmed, with costs.
The oral agreement relied on by plaintiff, a nonpracticing attorney, for a finder’s fee for referral of an investment opportunity, was not barred by the statute of frauds (see Rever v Kayser-Roth Corp., 26 NY2d 652 [1970]). Nor was the agreement indefinite, since its missing terms were determinable by reference to clear objective standards, including those catalogued in the deposition testimony of defendant’s president. An oral agreement that violates the statute of frauds is enforceable nonetheless where the party to be charged admits having entered into the contract (Matisoff v Dobi, 90 NY2d 127, 134 [1997]). Contrary to defendant’s contention, the evidence did not establish the parties’ intent to be bound only by the execution of a writing.
We have considered defendant’s other arguments and find them unavailing. Concur—Mazzarelli, J.P., Friedman, Marlow and Sullivan, JJ.